Farmer and Dunn, JJ., dissenting: For the reasons expressed by us in our dissent from the opinion in Bloomington, Decatur and Champaign Railroad Co. v. Industrial Board, 276 Ill. 454, we cannot agree to the holding in this opinion that the filing of an authenticated stenographic report within the time the statute says it must be filed is not required to give the Industrial Board jurisdiction to review the award of the committee of arbitration but that it is sufficient if this, be done at any time before the hearing on review. The statute says the agreed statement of facts or stenographic report, duly authenticated, shall be filed within twenty days after notice of filing the decision, or within such further time, not exceeding thirty days, as the board may for sufficient cause grant. It was within the powers of the legislature to enact such a requirement and it is not within the province of courts to disregard it.